Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21052 Name of Fund: BlackRock California Municipal Bond Trust (BZA) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock California Municipal Bond Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 09/01/2007  08/31/2008 Item 1. Report to Shareholders. EQUITIES FIXED INCOME REAL ESTATE LIQUIDITY ALTERNATIVES BLACKROCK SOLUTIONS Annual Report AUGUST 31, 2008 BlackRock Insured Municipal Income Investment Trust (BAF) BlackRock Insured Municipal Income Trust (BYM) BlackRock Municipal Bond Investment Trust (BIE) BlackRock Municipal Bond Trust (BBK) BlackRock Municipal Income Trust II (BLE) BlackRock California Insured Municipal Income Trust (BCK) BlackRock California Municipal Bond Trust (BZA) BlackRock California Municipal Income Trust II (BCL) BlackRock Maryland Municipal Bond Trust (BZM) BlackRock New Jersey Municipal Bond Trust (BLJ) BlackRock New York Insured Municipal Income Trust (BSE) BlackRock New York Municipal Bond Trust (BQH) BlackRock New York Municipal Income Trust II (BFY) BlackRock Virginia Municipal Bond Trust (BHV) NOT FDIC INSURED MAY LOSE VALUE NO BANK GUARANTEE Table of Contents Page A Letter to Shareholders 3 Annual Report: Trust Summaries 4 The Benefits and Risks of Leveraging 18 Swap Agreements 18 Financial Statements: Schedules of Investments 19 Statements of Assets and Liabilities 52 Statements of Operations 55 Statements of Changes in Net Assets 58 Financial Highlights 61 Notes to Financial Statements 75 Report of Independent Registered Public Accounting Firm 85 Important Tax Information 86 Disclosure of Investment Advisory Agreement and Subadvisory Agreement 87 Automatic Dividend Reinvestment Plans 90 Officers and Trustees 91 Additional Information 95 2 ANNUAL REPORT AUGUST 31, 2008 A Letter to Shareholders Dear Shareholder It has been a tumultuous year for investors, marked by almost daily headlines related to the beleaguered housing market, rising food and energy prices, and the escalating credit crisis. The news took an extraordinarily heavy tone shortly after the close of this reporting period as the credit crisis boiled over and triggered unprecedented failures and consolidation in the financial sector, stoking fears of a market and economic collapse and prompting the largest government rescue plan since the Great Depression. Through it all, the Federal Reserve Board (the Fed) has been aggressive in its attempts to restore order in financial markets. Key moves included slashing the target federal funds rate 325 basis points (3.25%) between September 2007 and April 2008 and providing numerous cash injections and lending programs. As the credit crisis took an extreme turn for the worse in September, the Fed, in concert with five other global central banks, cut interest rates by 50 basis points in a rare move intended to stave off worldwide economic damage from the intensifying financial market turmoil. The U.S. economy managed to grow at a slow-but-positive pace through the second quarter of the year, though the recent events almost certainly portend a global economic recession. Against this backdrop, U.S. stocks experienced intense volatility (steep declines and quick recoveries), generally posting losses for the current reporting period. Small-cap stocks fared significantly better than their larger counterparts. Non-U.S. markets followed the U.S. on the way down and, notably, decelerated at a faster pace than domestic equities  a stark reversal of recent years trends, when international stocks generally outpaced U.S. stocks. Treasury securities also traded in a volatile fashion, but rallied overall (yields fell and prices correspondingly rose), as the broader flight-to-quality theme persisted. The yield on 10-year Treasury issues, which fell to 3.34% in March, climbed to the 4.20% range in mid-June as investors temporarily shifted out of Treasury issues in favor of riskier assets (such as stocks and other high-quality fixed income sectors), then declined again to 3.83% by period-end when credit fears resurfaced. Tax-exempt issues posted positive returns, but problems among municipal bond insurers and the collapse in the market for auction rate securities pressured the group throughout the course of the past year. Economic and financial market distress also dampened the performance of high yield issues, which were very volatile due to the macro factors noted above. Overall, severe market instability resulted in mixed results for the major benchmark indexes: Total returns as of August 31, 2008 6-month 12-month U.S. equities (S&P 500 Index) )% )% Small cap U.S. equities (Russell 2000 Index) ) International equities (MSCI Europe, Australasia, Far East Index) ) ) Fixed income (Lehman Brothers U.S. Aggregate Index) Tax-exempt fixed income (Lehman Brothers Municipal Bond Index) High yield bonds (Lehman Brothers U.S. Corporate High Yield 2% Issuer Capped Index) ) Past performance is no guarantee of future results. Index performance shown for illustrative purposes only. You cannot invest directly in an index. Through periods of market turbulence, as ever, BlackRocks full resources are dedicated to the management of our clients assets. For our most current views on the economy and financial markets, we invite you to visit www.blackrock.com/funds. As always, we thank you for entrusting BlackRock with your investments, and we look forward to continuing to serve you in the months and years ahead. Sincerely, Rob Kapito President, BlackRock Advisors, LLC THIS PAGE NOT PART OF YOUR FUND REPORT 3 Trust Summary as of August 31, 2008 BlackRock Insured Municipal Income Investment Trust Investment Objective BlackRock Insured Municipal Income Investment Trust (BAF) (the Trust) (formerly BlackRock Florida Insured Municipal Income Trust) seeks to provide current income exempt from regular federal income taxes. The Trust will invest at least 80% of its total assets in municipal obligations that are insured as to the timely payment of both principal and interest. Please see Note 7, Subsequent Events, of the Notes to Financial Statements on page 83 regarding a recent change to the Trusts non-fundamental investment policy. Performance For the 12 months ended August 31, 2008, the Trust returned (3.35)% based on market price and 2.22% based on net asset value (NAV). For the same period, the closed-end Lipper Single-State Insured Municipal Debt Funds category posted an average return of 1.32% on a NAV basis. All returns reflect reinvestment of dividends. Several key factors influenced performance during the year. A positive contributor to performance was the Trusts significant overweight in pre-refunded bonds in the one- to five-year maturity range, as the yield curve steepened and short- and intermediate-maturity issues outperformed the rest of the market. Conversely, problems within the monoline insurance industry had a negative impact on the entire insured municipal market, hampering the performance of the Trust and its peers. The Trusts discount to NAV, which widened during the period, accounts for the difference between performance based on price and performance based on NAV. The views expressed reflect the opinions of BlackRock as of the date of this report and are subject to change based on changes in market, economic or other conditions. These views are not intended to be a forecast of future events and are no guarantee of future results. Trust Information Symbol on New York Stock Exchange BAF Initial Offering Date October 31, 2002 Yield on Closing Market Price as of August 31, 2008 ($12.42) 1 5.60% Tax Equivalent Yield 2 8.62% Current Monthly Distribution per Common Share 3 Current Annualized Distribution per Common Share 3 Leverage as of August 31, 2008 4 38% 1 Yield on closing market price is calculated by dividing the current annualized distribution per share by the closing market price. Past performance does not guarantee future results. 2 Tax equivalent yield assumes the maximum federal tax rate of 35%. 3 The distribution is not constant and is subject to change. 4 As a percentage of total managed assets, which is the total assets of the Trust (including any assets attributable to Auction Market Preferred Shares (Preferred Shares) and tender option bond trusts (TOBs)) minus the sum of accrued liabilities. The table below summarizes the changes in the Trusts market price and net asset value per share: 8/31/08 8/31/07 Change High Low Market Price $ $ (8.34)% $ $ Net Asset Value $ $ (3.07)% $ $ The following unaudited charts show the Trusts portfolio composition and credit quality allocations of the Trusts long-term investments: Portfolio Composition Sector 8/31/08 8/31/07 Tax Revenue 27 % 25 % City, County & State 17 20 Education 13 16 Transportation 11 9 Hospitals 10 9 Water & Sewer 9 6 Power 7 11 Lease Revenue 6 4 Credit Quality Allocations 5 Credit Rating 8/31/08 8/31/07 AAA/Aaa 41 % 88 % AA/Aa 48 7 A 2 1 Not Rated 9 6 4 5 Using the higher of Standard & Poors (S&Ps) or Moodys Investors Service (Moodys) ratings. 6 The investment advisor has deemed certain of these non-rated securities to be of investment grade quality. As of August 31, 2008 the market value of these securities was $7,387,462 representing 4%, respectively, of the Trusts long-term investments. 4 ANNUAL REPORT AUGUST 31, 2008 Trust Summary as of August 31, 2008 BlackRock Insured Municipal Income Trust Investment Objective BlackRock Insured Municipal Income Trust (BYM) (the Trust) seeks to provide high current income exempt from regular federal income taxes. The Trust will invest at least 80% of its total assets in municipal obligations that are insured as to the timely payment of both principal and interest. Performance For the 12 months ended August 31, 2008, the Trust returned (3.13)% based on market price and (0.16)% based on NAV. For the same period, the closed-end Lipper Insured Municipal Debt Funds (Leveraged) category posted an average return of 0.19% on a NAV basis. All returns reflect reinvestment of dividends. The Trust benefited from its above-average yield, but performance was negatively impacted by two factors: above-average exposure to the longer end of the yield curve, which underperformed as rates increased; and, above-average exposure to certain monoline insurers, particularly those with weaker underlying credits, which underperformed amid unprecedented volatility and ratings downgrades. The Trusts holdings covered by these insurers underperformed as the value of their insurance fell and reflected their underlying credit quality. The Trusts discount to NAV, which widened during the period, accounts for the difference between performance based on price and performance based on NAV. The views expressed reflect the opinions of BlackRock as of the date of this report and are subject to change based on changes in market, economic or other conditions. These views are not intended to be a forecast of future events and are no guarantee of future results. Trust Information Symbol on New York Stock Exchange BYM Initial Offering Date October 31, 2002 Yield on Closing Market Price as of August 31, 2008 ($13.19) 1 5.55% Tax Equivalent Yield 2 8.54% Current Monthly Distribution per Common Share 3 Current Annualized Distribution per Common Share 3 Leverage as of August 31, 2008 4 38% 1 Yield on closing market price is calculated by dividing the current annualized distribution per share by the closing market price. Past performance does not guarantee future results. 2 Tax equivalent yield assumes the maximum federal tax rate of 35%. 3 The distribution is not constant and is subject to change. 4 As a percentage of total managed assets, which is the total assets of the Trust (including any assets attributable to Preferred Shares and TOBs) minus the sum of accrued liabilities. The table below summarizes the changes in the Trusts market price and net asset value per share: 8/31/08 8/31/07 Change High Low Market Price $ $ (8.08)% $ $ Net Asset Value $ $ (5.26)% $ $ The following unaudited charts show the Trusts portfolio composition and credit quality allocations of the Trusts long-term investments: Portfolio Composition Sector 8/31/08 8/31/07 Transportation 26 % 24 % Water & Sewer 19 18 City, County & State 10 13 Tax Revenue 10 12 Education 9 8 Power 8 9 Hospitals 6 7 Tobacco 6 6 Lease Revenue 5 2 Industrial & Pollution Control 1 1 Credit Quality Allocations 5 Credit Rating 8/31/08 8/31/07 AAA/Aaa 58 % 92 % AA/Aa 34 2 A 5 2 BBB/Baa 3 4 5 Using the higher of S&Ps or Moodys ratings. ANNUAL REPORT AUGUST 31, 2008 5 Trust Summary as of August 31, 2008 BlackRock Municipal Bond Investment Trust Investment Objective BlackRock Municipal Bond Investment Trust (BIE) (the Trust) (formerly BlackRock Florida Municipal Bond Trust) seeks to provide current income exempt from regular federal income taxes. Under normal market conditions, the Trust will invest at least 80% of its total assets in municipal bonds that are investment grade quality, or determined by the Advisor to be of equivalent credit quality at time of purchase. The Trust may invest up to 20% of its total assets in municipal bonds that are rated, at the time of investment, Ba/BB or B by Moodys, S&P or Fitch or that are unrated but judged to be of comparable quality by BlackRock. Please see Note 7, Subsequent Events, of the Notes to Financial Statements on page 83 regarding a recent change to the Trusts non-fundamental investment policy. Performance For the 12 months ended August 31, 2008, the Trust returned (3.95)% based on market price and 2.34% based on NAV. For the same period, the closed-end Lipper Florida Municipal Debt Funds category posted an average return of 0.90% on a NAV basis. All returns reflect reinvestment of dividends. Several key factors influenced performance during the year. A positive contributor to performance was the Trusts significant overweight in pre-refunded bonds in the one- to five-year maturity range, as the yield curve steepened and short- and intermediate-maturity issues outperformed the rest of the market. Conversely, problems within the mono-line insurance industry had a negative impact on the entire insured municipal market and thus, hampered the performance of the Trust and its peers. Exposure to uninsured hospital bonds and single-family housing bonds also detracted from results. The Trust moved from a premium to NAV to a discount by period-end, which accounts for the difference between performance based on price and performance based on NAV. The views expressed reflect the opinions of BlackRock as of the date of this report and are subject to change based on changes in market, economic or other conditions. These views are not intended to be a forecast of future events and are no guarantee of future results. Trust Information Symbol on New York Stock Exchange BIE Initial Offering Date April 30, 2002 Yield on Closing Market Price as of August 31, 2008 ($14.28) 1 5.78% Tax Equivalent Yield 2 8.89% Current Monthly Distribution per Common Share 3 Current Annualized Distribution per Common Share 3 Leverage as of August 31, 2008 4 38% 1 Yield on closing market price is calculated by dividing the current annualized distribution per share by the closing market price. Past performance does not guarantee future results. 2 Tax equivalent yield assumes the maximum federal tax rate of 35%. 3 The distribution is not constant and is subject to change. 4 As a percentage of total managed assets, which is the total assets of the Trust (including any assets attributable to Preferred Shares and TOBs) minus the sum of accrued liabilities. The table below summarizes the changes in the Trusts market price and net asset value per share: 8/31/08 8/31/07 Change High Low Market Price $ $ (9.73)% $ $ Net Asset Value $ $ (3.82)% $ $ The following unaudited charts show the Trusts portfolio composition and credit quality allocations of the Trusts long-term investments: Portfolio Composition Sector 8/31/08 8/31/07 Hospitals 37 % 34 % City, County & State 16 11 Tax Revenue 14 18 Education 7 11 Housing 6 6 Lease Revenue 5 6 Water & Sewer 5 3 Transportation 5 3 Industrial & Pollution Control 3 2 Power 2 6 Credit Quality Allocations 5 Credit Rating 8/31/08 8/31/07 AAA/Aaa 25 % 40 % AA/Aa 32 20 A 12 14 BBB/Baa 7 12 BB/Ba 2 2 Not Rated 22 6 12 5 Using the higher of S&Ps or Moodys ratings. 6 The investment advisor has deemed certain of these non-rated securities to be of investment grade quality. As of August 31, 2008 the market value of these securities was $6,398,306 representing 8%, respectively, of the Trusts long-term investments. 6 ANNUAL REPORT AUGUST 31, 2008 Trust Summary as of August 31, 2008 BlackRock Municipal Bond Trust Investment Objective BlackRock Municipal Bond Trust (BBK) (the Trust) seeks to provide current income exempt from regular federal income taxes. Under normal market conditions, the Trust will invest at least 80% of its total assets in municipal bonds that are investment grade quality, or determined by the Advisor to be of equivalent credit quality at time of purchase. The Trust may invest up to 20% of its total assets in municipal bonds that are rated, at the time of investment, Ba/BB or B by Moodys, S&P or Fitch or that are unrated but judged to be of comparable quality by BlackRock. Performance For the 12 months ended August 31, 2008, the Trust returned (9.65%) based on market price and (3.77)% based on NAV. For the same period, the closed-end Lipper General Municipal Debt Funds (Leveraged) category posted an average return of (0.98)% on a NAV basis. All returns reflect reinvestment of dividends. The Trusts exposure to longer-dated securities was the primary detractor from performance, as these issues proved more volatile when risk spreads increased and the municipal yield curve steepened. Additionally, holdings in high yield and housing, as well as bonds backed by several of the larger broker-dealers, underperformed market averages and thus, hindered Trust results. Conversely, the Trusts above-average distribution rate benefited performance. Looking ahead, we believe the Trust is well positioned to benefit amid a recovering high yield market, a reversion to historical valuations versus Treasury issues and a continued slowing economy. The Trust moved from a premium to NAV to a discount by period-end, which accounts for the difference between performance based on price and performance based on NAV. The views expressed reflect the opinions of BlackRock as of the date of this report and are subject to change based on changes in market, economic or other conditions. These views are not intended to be a forecast of future events and are no guarantee of future results. Trust Information Symbol on New York Stock Exchange BBK Initial Offering Date April 30, 2002 Yield on Closing Market Price as of August 31, 2008 ($13.89) 1 6.26% Tax Equivalent Yield 2 9.63% Current Monthly Distribution per Common Share 3 Current Annualized Distribution per Common Share 3 Leverage as of August 31, 2008 4 39% 1 Yield on closing market price is calculated by dividing the current annualized distribution per share by the closing market price.
